Thad Straub brought an action against Susan V. Hilker and others, claiming to be the owner of lots 2521, 2522, 2523, 2524, 2531, and 2532, located in the first ward of the city of Hamilton, Butler county, Ohio, and asked that his title to said lots be quieted as against the defendants and any interest they claimed in said property.
The defendants, by answer, admitted plaintiff's possession of the property, and pleaded that the proceedings under which he paid the taxes and obtained the title to the property from the auditor of Butler county, Ohio, were illegal and invalid, in that said premises were not advertised according to law and said proceedings were irregular, null, and void.
Defendants admit that plaintiff paid the taxes and is entitled to receive back the money so paid, with 6 per cent. per annum interest, which they are willing and offer to pay, and pray that the title to said property be quieted in the defendants.
Plaintiff's reply denies the allegations of the answer, and states that he has been in full, complete, actual, and legal possession of the premises continuously *Page 92 
and adversely since October 3, 1908, and prays as in his petition.
The facts are not controverted. On or about October 30, 1908, Joseph A. Brate, auditor of said county, gave a deed to Thad Straub, in which it was recited that on the 3d day of January, 1908, the property became and was delinquent for the nonpayment of taxes and penalties for the year 1906, and the simple taxes for the year 1907, and had been then and prior thereto duly and legally returned and advertised to be sold on the day aforesaid, for said delinquent taxes and penalties; that on said day the property was duly and legally offered for sale at the courthouse in Butler county, Ohio, by the treasurer of the county, for the taxes and penalties, and, not being sold, for want of bidders, became, and was then and there, forfeited to the state of Ohio for nonpayment of taxes and penalties; that said real estate had been duly and legally advertised to be sold as said forfeited lands on the 13th day of April, 1908, and, on said day, at the courthouse in said county, was duly and legally advertised for sale by the auditor of said county as forfeited lands, and was by him sold for the sum of $717.16, taxes and penalties, to Thad Straub, wherefor he conveyed the same to Thad Straub, who had admittedly been in possession of the same from that time until the present.
At the trial, it was established that the property was duly advertised in 1904, and there had been some advertisement in 1906; that there was no advertisement as required by law in 1908. Chapters 7 and 8 of title 13 of the Revised Statutes of Ohio, Sections 2864 to 2915, inclusive, in force at *Page 93 
the times herein stated, provide the procedure by which lands, which are delinquent for taxes, may be sold; also, if the lands are forfeited to the state, the procedure that shall be followed in the sale of said forfeited lands.
The evidence in this case is that there was no advertisement of the property, either by the state or the county in 1908. Section 2868, Revised Statutes, provides that, where the county auditor, by inadvertence or mistake, shall have omitted to publish the delinquent list in his county, according to law, it shall be his duty, in case the taxes and penalties on any such lands shall not have been paid before the 10th day of August next succeeding, to charge the said lands with the taxes and penalty and certify and publish the same as a part of the delinquent list.
Section 2869, Revised Statutes, makes it the duty of the county auditor to send to the state auditor one paper containing a list of delinquent lands, etc., and a copy of the account of the printer as sworn to by him and allowed by the auditor.
All taxes are statutory. The method of collection and the enforcement of the collection being a part of the statute, they must be followed.
In the case at bar, the necessary steps were not taken either by the state or the county, and therefore Straub did not acquire a legal title to the premises.
The court of common pleas found that the amount of taxes, with interest, that Straub had paid, amounted at the date of the trial to $3,223.94.
We find the title may be quieted in the name of Susan V. Hilker and others, and find that Thad *Page 94 
Straub is entitled to the amount of the taxes paid by him, with interest.
Decree accordingly.
BUCHWALTER, P.J., and HAMILTON, J., concur.